UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-1622


YVONNE R. ALSTON,

                    Plaintiff - Appellant,

             v.

TRANSUNION, LLC,

                    Defendant - Appellee,

             and

BRANCH BANKING & TRUST COMPANY; EQUIFAX INFORMATION
SERVICES, LLC; EXPERIAN INFORMATION SERVICES, LLC; MIDLAND
CREDIT MANAGEMENT INCORPORATED,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:15-cv-03100-GJH)


Submitted: December 30, 2019                                 Decided: January 10, 2020


Before KEENAN, WYNN, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Yvonne R. Alston, Appellant Pro Se. Robert J. Schuckit, SCHUCKIT & ASSOCIATES
PC, Zionsville, Indiana, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Yvonne R. Alston appeals the district court’s orders granting in part TransUnion

LLC’s motion for attorney’s fees and denying Alston’s Fed. R. Civ. P. 59(e) motion to alter

or amend the judgment. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Alston v. Branch

Banking & Trust Co., No. 8:15-cv-03100-GJH (D. Md. Sept. 20, 2018 & May 7, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            3